Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-7, 9, 15-16, 18, 20, 22, 24-25, 30-32, and 34-38 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220088184A1, Published 03/24/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021, 12/0/2021, 12/09/2021, and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The present invention relates…” and “Also disclosed…”).  Correction is required.  See MPEP § 608.01(b).


Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 2 comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 



Claim Objections
Claim 5 is objected to because of the following informalities:  the strain should refer to the virus and associated sequences, not the protein.  It is suggested the claim be amended to read “5. The mutant according to claim 1, wherein the wild-type CMV gB sequence is from the Towne strain.” or  “5. The mutant according to claim 1, wherein the wild-type CMV is the Towne strain.”
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the definition of the abbreviations MPR, TM, and CT are not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … wherein the amino acid sequence of the mutant does not comprise a membrane-proximal region (MPR), transmembrane (TM), or cytoplasmic (CT) domain.  ...).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 16, 18, 20, 22, 30-32, 34-35, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring cytomegalovirus (CMV) glycoprotein B (gB) sequences without significantly more. The claim(s) recite(s) a mutant of a wild-type cytomegalovirus (CMV) glycoprotein B (gB) protein, which mutant comprises at least two amino acid mutations relative to the amino acid sequence of the wild-type CMV gB protein, and wherein the amino acid mutation is selected from the group consisting of: (1) an engineered disulfide bond mutation; (2) an additional mutation; and (3) a combination of at least one engineered disulfide mutation and at least one additional mutation. This judicial exception is not integrated into a practical application because in at least one reasonable interpretation, the CMV gB sequence would comprise three mutations compared to any “wild-type” sequence.  As the “wild-type” sequence is not defined, this reasonably opens up the interpretation to include sequences of clinical isolates as they differ from laboratory strain and engineered sequences that differ from the naturally-occurring wild type sequences by at least three amino acids.  Further, the compositions and methods of use thereof do not add significantly more to the composition or methods of natural infection from CMV. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as set forth above, the breath of what is a “wild-type” sequence includes gB sequences from HCMV laboratory strains as well as engineered gB mutants.  Nothing in the construct requires the mutant gB to have specific sequences or structures that differ from naturally-occurring sequences, or to be within compositions that markedly alter the gB.  For instance, as a “vaccine” composition reasonably includes pharmaceutically-acceptable carriers, such as phosphate-buffered saline or water which do not alter the gB, these compositions are not altering the natural gB in any structural or functional manner.  However, if the gB were to be in a composition that did alter the structure or function of gB, such as a composition which comprised an adjuvant, this would be patent-eligible subject matter.  Fragments of naturally-occurring sequences are also not patent eligible.  The sequences as claimed can be considered “mutated” yet still found naturally; for instance, if the “wild-type” sequence is SEQ ID NO:110, which is found from a clinical isolate of human CMV (HCMV)(see attached NCBI BLAST results for SEQ ID NO:110 and citation for GenBank deposit ACS91991.1; Davison AJ.  envelope glycoprotein B [Human betaherpesvirus 5].  GenBank: ACS91991.1. Dep. 05/09/2013), then clinical isolate AZB53158.1 would be a mutant gB compared to this wild type sequence (Nelson CS, et. al. Glycoprotein B [Human betaherpesvirus 5]. GenBank: AZB53158.1.  Dep. 12/03/2018.) as there are at least 4 mutated amino acids in the AZB53158 sequence compared to the ACS91991 sequence (see attached ABSS BLAST sequence alignments with SEQ ID NO:110).  
It is suggested that specific sequences which are not naturally-occurring be claimed, such as full-length and fragments of sequences of gB which are not found in natural CMV isolates, or gB which are chimeras, hybrids, or fusion proteins (e.g. gB with a HIS tag, etc.)  Another suggestion is to incorporate limitations from claims which are not included in this rejection into the independent claim (e.g. requiring that the gB have an engineered disulfide mutation such as those in instant claim 6).  With respect to the method claims, they are claimed at such a high level of generality that they read upon infection with a natural CMV isolate, as the composition “comprises” gB and can include additional, unrecited materials and can reasonably read upon gB delivered in a wild-type CMV virion.  It is suggested the methods incorporate specific steps that cannot reasonably read upon natural infection, such as delivery of the gB with non-CMV components (e.g. adjuvants), delivery in a manner that would not occur naturally (e.g. intramuscular injection as the method of administration of gB), delivery of a gB that does not occur naturally (e.g. truncated gB with engineered disulfide mutations that comprises a trimerization domain at the C-terminus of gB), and/or delivery of an amount of gB that could not occur naturally.  These are all suggestions as to how to overcome the rejection; applicant is free to amend the claims as they deem necessary to overcome this rejection or provide argument or proof that the inventions as claimed are drawn to patent eligible subject matter. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 3-4 are rejected as lacking adequate descriptive support for any cytomegalovirus (CMV) glycoprotein B (gB) mutant which results in the claimed functions of being able to form a trimer or having increased stability in prefusion form as compared with the corresponding wild-type CMV gB protein, wherein the stability is measured by binding of a prefusion-specific antibody, thermal shift assay or EM imaging.
In support of the claimed genus (any mutant CMV gB sequence that has the ability to form trimers or has increased stability compared to its wild-type counterpart), the application discloses one example in which the mutant gB1666 (SEQIDNO:57) from human cytomegalovirus (HCMV) which includes engineered cysteine mutations in Domains I and IV (D217C and Y589C) and also exhibits increased stability in the prefusion form of gB (Example 4 at ¶[0539]).  Further variants are disclosed that can achieve this prefusion stabilization (Tables 6-8; Figs. 15-16), but said stabilizing mutations are either based specifically upon generation of cysteine mutations which allow for the formation of disulfide bonds (Table 6), or specific charge mutations (Table 7).  From Example 7, it is clear that the mutations must be specifically generating disulfide bonds between amino acids in close proximity (¶[0548]) or removal of energetically unfavorable structures from the glycoprotein  along with re-engineering Domain V (¶[0549]).  Not all attempted mutations appeared to be successful, and specific combinations of mutations along with the incorporation of a specific trimerization motif from GCN4 was required for obtaining the desired gB prefusion structure (¶[0544]; Table 8).  The breadth of claim 1 allows for any two mutations compared to any wild-type to be present, when it is clear that to obtain the function as claimed (e.g. optimal trimerization and stabilization), it must be a specific combination of disulfide bonds and addition of domains (Table 9) to generate the structures with the claimed functions.  While the specification is clear on the disulfide bonds and addition of SEQ ID NO: 269 or 274 to generate the mutant gB with the desired functions, it is unclear what other mutations as claimed may be useful to gB in order to generate the protein with the claimed function.  While other cysteine disulfide bond mutant pairs were screened (Tables 10-11), no other gB from other CMV species appear to have been tested.  To generate a mutant gB with the stabilized prefusion form, it appears as though said protein must minimally comprise an engineered disulfide bond mutation in residues which are in close proximity to each other in the 3D-form of the protein, and that trimerization is optimally achieved with the introduction of a heterologous trimerization domain fused to the C-terminal portion of the glycoprotein.  Thus, the application fails to provide examples of a sufficient number of non-disulfide bond mutant species that would fall within the claimed genus of any two mutations to any gB CMV which result in the claimed functions.
Thus, in view of the above, there would have been significant uncertainty as to which mutations to gB would be able confer the claimed functions under the scope and breadth of possible mutations to gB currently claimed.  In view of this uncertainty and the lack of sufficient working examples of the claimed genus, the claims are rejected for lack of adequate written description support.

	

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to prevent symptoms associated with CMV infection or a method to inhibit CMV infection, does not reasonably provide enablement for prevention of CMV infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for treating or preventing CMV infection in any subject.  The recitation of “preventing” a CMV infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a CMV infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type viral challenge and inhibiting viral dissemination and/or spread, thus inhibiting symptomatic infection, viremia, and/or disease.  Therefore, while infection of a virus cannot necessarily be inhibited through the use of standard subunit protein vaccines, symptoms of infection or disease resulting from infection can be inhibited from the use of a vaccine.
Working examples. No working example is disclosed in the specification that show prevention of all cells from infection.  Viral challenge after inoculation was not examined, as only neutralization assays and immunogenic titers within the animal models was assessed (Example 5; challenge was not performed as the mice were inoculated with human gB, not murine gB).  No other animal models were assessed.
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from a CMV, or treatment/prevention of disease associated with a CMV infection, but does not provide guidance towards prevention of CMV infection.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection in any subject from any CMV.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  

	


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-7, 9, 15-16, 18, 20, 22, 24-25, 32, and 34-38 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is drawn to a mutant of a wild-type cytomegalovirus (CMV) glycoprotein B (gB) protein, which mutant comprises at least two amino acid mutations relative to the amino acid sequence of the wild-type CMV gB protein, and wherein the amino acid mutation is selected from the group consisting of: (1) an engineered disulfide bond mutation; (2) an additional mutation; and (3) a combination of at least one engineered disulfide mutation and at least one additional mutation.  Claim 1 is rejected for claiming the limitation of mutated amino acids and associated positions thereof within a protein sequence, namely cytomegalovirus (CMV) glycoprotein B (gB), without providing an appropriate frame of reference for said sequence.  As there is more than one “wild-type” CMV gB sequence known in the art with different lengths, it is unclear how one is to compare their “mutated” sequence to a “wild-type” sequence without an appropriate frame-of-reference or base sequence.  With respect to mutant sequences compared to a wild-type sequence, said frame of reference wild-type sequence can be provided by referencing a specific sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier).  Further confusion arises with dependent claims, as strains, such as Towne, which are not clinical isolates but laboratory-passaged strains, are claimed as being “wild-type”, so it is unclear if the wild-type sequence is one that is found naturally in nature from clinical CMV isolates or if it can be any gB sequence from any CMV.  Finally, as there are many species of CMV (e.g. CMV is a beta-herpesvirus that has limited host tropism and infects a specific species, so there is a CMV that infects humans, rhesus macaques, mice, etc.), it is unclear if the mutant gB must be compared to the same species of CMV or to other species of CMV (e.g. comparing the human CMV gB sequence to that of rhesus CMV gB).  Therefore, it is necessary to provide at least one base sequence of gB for comparison to let one of skill in the art know if they are infringing upon the claimed invention.  
Further limitations in dependent claims are also unclear as there is no frame of reference provided for what is, and what is not, considered to be the claimed domains or sequences of the protein.  For instance, instant claims 16, 18, 20, and 22 claim sequences, domains, or regions of the protein without providing a frame of reference as to what are, and what are not, said domains (e.g. wherein the signal sequence corresponds to amino acids X-X of SEQ ID NO:1).  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-7, 9, 16, 18, 20, 22, 24-25, 32, and 34-38 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the corresponding wild-type CMV gB protein" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 refers to a generic wild-type CMV gB protein, the “corresponding” denotes that there is a more specific, functional wild-type gB for the mutant.  Again, because of the breadth and indefinite nature of instant claim 1, it is not clear if this is referring to the generic “wild-type gB” of claim 1 or another, distinct “corresponding” wild-type gB that differs from the claim 1 wild-type gB protein.  For clarity, the interpretation of claim 1 has been amended below in the “claim interpretation” section to provide proper antecedence to this limitation, but either claim 1 or claim 3 must be amended to clarify the antecedence of these claimed limitations.


	


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a mutant cytomegalovirus (CMV) glycoprotein B (gB) protein, which mutant comprises at least two amino acid mutations relative to the amino acid sequence of the corresponding wild-type CMV gB protein, and wherein the amino acid mutation is selected from the group consisting of: (1) an engineered disulfide bond mutation; (2) an additional mutation; and (3) a combination of at least one engineered disulfide mutation and at least one additional mutation. 
Further limitations on the mutant according to claim 1 are wherein the amino acid mutations comprise a combination of at least two engineered disulfide mutations and at least one additional mutation (claim 2); which is in the form of a trimer (claim 3); which has increased stability in prefusion form as compared with the corresponding wild-type CMV gB protein, wherein the stability is measured by binding of a prefusion-specific antibody, thermal shift assay or EM imaging (claim 4); wherein the wild-type CMV gB sequence is derived from the Towne strain (claim 5); wherein the engineered disulfide mutation is selected from the group consisting of: D217C and Y589C; M371C and W506C; and N524C and M684C (claim 6); wherein the additional mutation is selected from the group consisting of: (1) substitution of YIH at positions 155-157 with GHR; (2) substitution of W at position 240 with A; (3) substitution of C at position 246 with S; (4) substitution of P at position 655 with S;  (5) substitution of F at position 678 with S; and (6) substitution of L at position 680 with T; (7) substitution of R at position 685 with A; (8) substitution of MIALDI at positions 648-653 with GSGKDG; (9) substitution of R at position 693 with V; (10) substitution of I at position 675 with S; (11) substitution of I at positions 767 and 768 with C; (12) substitution of D at position 703 and P at position 704 with C; and (13) substitution of Y at position 696 and V at position 697 with C (claim 7); wherein the amino acid mutation is a combination of at least two engineered disulfide mutations and at least one additional mutation, and wherein: (i) the engineered disulfide mutations are selected from the group consisting of: D217C and Y589C; M371C and W506C; and N524C and M684C; and (ii) the additional mutation is selected from the group consisting of: (1) substitution of YIH at positions 155-157 with GHR; (2) substitution of W at position 240 with A; (3) substitution of C at position 246 with S; (4) substitution of P at position 655 with S; (5) substitution of F at position 678 with S; and (6) substitution of L at position 680 with T; (7) substitution of R at position 685 with A; (8) substitution of MIALDI at positions 648-653 with GSGKDG; (9) substitution of R at position 693 with V; (10) substitution of I at position 675 with S; (11) substitution of I at positions 767 and 768 with C; (12) substitution of D at position 703 and P at position 704 with C; and (13) substitution of Y at position 696 and V at position 697 with C (claim 9); wherein the amino acid sequence of the wildtype CMV gB polypeptide is set forth in SEQ ID NO: 1 (claim 15); wherein the amino acid sequence of the mutant does not comprise a signal sequence (claim 16); wherein the amino acid sequence of the mutant does not comprise a membrane-proximal region (MPR), transmembrane (TM), or cytoplasmic (CT) domain (claim 18); wherein the amino acid sequence of the mutant comprises a truncated Domain V region (claim 20); wherein the amino acid sequence of the mutant does not comprise a Domain V region (claim 22); wherein the mutant further comprises a trimerization motif linked to the C terminus of the mutant (claim 24); wherein the trimerization motif is selected from the group consisting of: (i) an inter-protomer disulfide ring; (ii) GCN4; (iii) T4 fibritin foldon; and (iv) C-terminus fusion sequence (claim 25); wherein the wildtype CMV gB polypeptide sequence is selected from SEQ ID NOs: 107-140 or 224 (claim 30); wherein the wildtype CMV gB polypeptide sequence is encoded by the polynucleotide sequences set forth in SEQ ID NOs: 225-254 (claim 31);  a nucleic acid molecule comprising a nucleotide sequence that encodes an amino acid sequence of a CMV gB protein mutant according to claim 1 (claim 32); a pharmaceutical composition comprising (i) a CMV gB protein mutant according to claim 1 and (ii) a pharmaceutically acceptable carrier (claim 34), namely a vaccine (claim 35). 
Claim 36 is drawn to a method of reducing CMV infection in a subject comprising administering to the subject an effective amount of the vaccine according to claim 35.  
Claim 37 is drawn to a method of eliciting an immune response to CMV infection in a subject comprising administering to the subject an effective amount of the vaccine according to claim 35.  
Claim 38 is drawn to a method of preventing symptoms of a CMV infection in a subject comprising administering to the subject an effective amount of the vaccine according to claim 35.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 16, 18, 30-32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et. al. (Burke HG, et. al. PLoS Pathog. 2015 Oct 20;11(10):e1005227. Erratum in: PLoS Pathog. 2015 Nov;11(11):e1005300.; CITED ART OF RECORD; hereafter “Burke”) as evidenced by Cranage et. al. (Cranage MP, et. al. RecName: Full=Envelope glycoprotein B; Short=gB; Flags: Precursor. UniProtKB/Swiss-Prot: P06473.1, Human Herpesvirus 5 Strain AD169.  Dep. 04/24/1992; hereafter “P06473”.)
The Prior Art
Burke teaches a mutant form of human cytomegalovirus (HCMV) glycoprotein B (gB) (Fig. 1; “Results: Construct design, crystallization and structure determination” at p. 4), wherein the mutated gB comprises four mutations of hydrophobic residues in the fusion loops to reduce aggregation of the protein (Y155G/I156H/Y157R/Y206H/W240A/L241T/Y242H; instant claims 1, 7).  Further, the mutant gB lacked the signal sequence (SS), membrane proximal region (MPR), transmembrane domain (TM), and cytoplasmic domain (cyto) (Fig. 1; p. 8, ¶3; instant claims 16, 18).  The resulting protein can form a homotrimer (Fig. 1; instant claim 3) and was cloned and derived from AD169 strain, wherein the gB sequence of AD169 aligns with 100% identity to SEQ ID NO:118 (“Materials and Methods: Cloning and mutagenesis” at p. 14; See attached alignment with P06473; instant claims 30-32).  As Burke teaches compositions comprising the gB (“Materials and Methods” pp. 14-16), and since there are no specific structural components aside from “pharmaceutically acceptable carriers” and under broadest reasonable interpretation the KSCN (potassium thiocyanate) is pharmaceutically acceptable and reads upon the limitations of instant claims 34 and 35.  
For at least these reasons, Burke teaches the limitations of instant claims 1, 3, 7, 16, 18, 30-32, and 34-35, and anticipates the instant invention.


Claim(s) 1-6, 15, 18, 24, 30-32, and 36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dormitzer et. al. (US20200247853A1, Pub. 08/06/2020; Priority 12/21/2018; hereafter “Dormitzer”.)
The applied reference has at least one common assignee (Pfizer, Inc.) and inventor (Philip Dormitzer) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Prior Art
Dormitzer teaches CMV gB mutants that are stabilized in a prefusion conformation (entire document; see abstract.)  Dormitzer teaches that mutant gB are derived from the Towne strain (¶[0047]; instant claim 5) and may comprise mutations to introduce cysteine pairs for disulfide bond formation, such as D217C and Y589C (SEQ ID NO: 57; ¶[0047]; instant claims 1, 4, 6, 15, 30-32).  Dormitzer teaches the gB may comprise truncations in all or part of the MPD, TD, and CT (¶[0131]; instant claim 18) or that the gB only comprises the ectodomain sequence (¶[0131]).  The combination of the double cysteine mutations along with deletions of gB domains would qualify as the “engineered disulfide bond mutation” with “an additional mutation”, and teaches the limitations of instant claim 2.  Dormitzer teaches the gB forms a trimer (¶[0181]; instant claim 3), and thus inherently comprises a trimerization domain, noted to be within residues near the C-terminal portion of the gB (¶[0051][0056][0181]; instant claim 24).  Dormitzer teaches pharmaceutically acceptable compositions, such as vaccines, comprising the mutated CMV gB (¶[0164]; instant claims 34-35).  Dormitzer teaches methods of using the gB, including the use of immunologically effective amounts to treat, prevent, or reduce CMV illness (¶[0139-0140][0146][0148]; instant claims 36-38).  
For at least these reasons, Dormitzer teaches the limitations of instant claims 1-6, 15, 18, 24, 30-32, and 36-38, and anticipates the instant invention.


Claim(s) 1, 3-5, 7, 15-16, 18, 24-25, 30-32, 34-35, and 36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biancucci et. al. (WO2021014385A1, Pub. 01/28/2021, Priority 07/24/2019; hereafter “Biancucci”).
The Prior Art
Biancucci teaches mutations to CMV gB that prevent it from forming the post-fusion stabilized version of the protein, and allows it to be more stable in the prefusion form of the glycoprotein (entire document; see abstract, ¶[5]).  Biancucci teaches the C-terminal domain is truncated, which  and a heterologous trimerization domain is fused to the C-terminal portion (¶[5]; instant claims 3-4, 24-25), and teaches the modified gB may have multiple mutations to prevent formation of the post-fusion form (reference claims 1-8; instant claim 1).  Biancucci notes these mutations apply to any CMV strain, but with human CMV (HCMV), the gB protein is different lengths depending on the strain but can still be applied to different strains, such as Towne, to generate the gB with prefusion stability, and provides sequence alignments of the gB from Merlin and AD169 strains (¶[53]; Fig. 2; instant claims 5, 15, 30).  Biancucci teaches that the gB protein or a nucleic acid encoding said protein may be within an immunogenic composition (¶[20-21]), wherein said pharmaceutical compositions (such as vaccines) may be used for inducing an immune response against HCMV that protects the subject against symptoms of HCMV infection and/or inhibits viral replication  (¶[29][99-100]; instant claims 31-32, 34-35, 36-38).  Biancucci teaches the gB may have further mutations to limit aggregation, such as Y155G, I156H, and H157R (¶[14]; instant claim 7).  Biancucci teaches the gB signal peptide may be removed and replaced with a heterologous signal peptide (¶[67-68]), and that mature gB has the signal peptide naturally cleaved or removed (¶[56]; see explanations for SEQ ID NOs:1 and 11-14 following ¶[179]; instant claim 16).  As Biancucci teaches deletion of the C-terminus amino acids beyond K724, this would result in truncation of the MPR and complete removal of the TM and Cyto domains (¶[5][50]; Fig. 1; instant claim 18).  
For at least these reasons, Biancucci teaches the limitations of instant claims 1, 3-5, 7, 15-16, 18, 24-25, 30-32, 34-35, and 36-38, and anticipates the instant invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burke and Biancucci as applied to claims 1, 3-5, 7, 15-16, 18, 24-25, 30-32, and 34-38 above, and further in view of Vitu et. al. (Vitu E, et. al. J Mol Biol. 2013 Jun 12;425(11):2056-2071. Epub 2013 Mar 13; hereafter “Vitu”), and Joyce et. al. (Joyce MG, et. al. Nat Struct Mol Biol. 2016 Sep;23(9):811-820. Epub 2016 Aug 1.; hereafter “Joyce”.)
The Prior Art
The teachings of Burke and Biancucci have been set forth supra.  While both teach mutations to CMV gB to stabilize the prefusion form of the glycoprotein, and Biancucci teaches the use of said compositions in pharmaceutical methods to treat CMV infection and elicit an immune response against CMV in a host, Biancucci fails to teach mutation of portions of the ectodomain of gB.  Likewise, Burke also teaches deletion of the MPR, TM, and CT domains, but fails to teach truncation or deletion of Domain V (DV).  However, the herpesvirus art had performed mutations of this long, stalk-like domain in other herpesvirus gB proteins, as taught by Vitu.
Vitu teaches engineering mutations in HSV gB to determine the prefusion form of this glycoprotein (entire document; see abstract.)  Vitu teaches mutations in specific regions that destabilized the post-fusion form, and noted that mutations in DV were critical for the stability of the postfusion form of gB (p. 2057, ¶ bridging cols.)  Vitu teaches mutants of gB that lack the MPR, TM, and CT domains, along with inclusion of trimerization foldon or GCN4-pII mutant domains at the C-terminal portion of the protein fragment (Fig. 1; instant claims 18, 24-25).  Vitu teaches truncation of the DV as well (Table 1), and replacement of the DV with GCNT (Fig. 2; instant claims 20, 22).  While Vitu teaches these DV mutants were destabilized (p. 2064), these DV mutants were still able to fold into the postfusion form.
Given the teachings of Vitu, Burke, and Biancucci, one of skill in the art would have motivation to determine which amino acids would further assist in destabilizing the postfusion gB form and aid in stabilization of the prefusion form.  Given the teachings of Vitu, one of skill in the art would know that deletion of the DV-MPR-TM-CT would greatly aid in destabilizing the gB ectodomain, but it would not be sufficient to prevent formation of the postfusion form.  Given the teachings of Burke and Biancucci, one of skill in the art would know of other mutations possible to aid in forming the prefusion form of gB, and would be motivated to try and determine if a combination of these mutants would aid in forming a stabilized prefusion form.  Structural biologists have an extensive toolbox of different approaches they can choose from to stabilize these labile proteins, including disulfide-bond linkage, reduction of charge repulsion and cavity filling or substitution of residues for prolines. In addition, cleavage site modifications are often introduced and trimerization domains are employed for structural stabilization if the fusion protein is purified without its transmembrane domain.  The cysteine-linkage strategy based on the introduction of disulfide bonds is assumed to lower the entropy of the intermediate states and thereby increase the conformational stability of the prefusion structure. One way to utilize this approach is to use disulfides as interprotomer bridges that stabilize the trimeric conformation, such as in RSV F protein (Figure 2A), where the head domains are linked together to prevent their dissociation, as taught by Joyce.  
Joyce teaches the vaccine antigen which comprises the pre-fusion vaccine antigen DS-Cav1 from respiratory syncytial virus (RSV) was stabilized through generation of disulfide bridges between residues 155 and 290, generation of cavity-filling mutations, and a C-terminal fibritin-trimerization domain fused to the truncated protein (p. 811, rt. col.).  Joyce teaches improvements on the immunogenicity of this stabilized pre-fusion form of the protein, including further deletion of the furin cleavage sites, deletion of further C-terminal foldon and ectodomains, and addition of disulfide bridges (Tables 1-2, Fig. 1).  
Given what was known in the art at the time of filing, it would be obvious to a skilled artisan to combine the teachings of Joyce, Vitu, Burke, and Biancucci to introduce further mutations to the CMV gB in order to stabilize said glycoprotein in the prefusion confirmation through the addition of disulfide bonds, the deletion of the DV region, and to remove charged, destabilizing amino acids.  Given what was known in the art at the time of filing with CMV gB and related fusion proteins from HSV and RSV, the limitations of instant claims 2, 20, and 22 would be obvious to try to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Burke and Biancucci in order to introduce further mutations into CMV gB, thereby potentially stabilizing the prefusion form of the glycoprotein.  One would have been motivated to do so, given the suggestion by Vitu that the removal of the DV region further destabilized the gB protein.  There would have been a reasonable expectation of success, given the knowledge that deletion of the C-terminal ectodermal regions of the viral fusion peptide and replacement with heterologous trimerization domains increased the stability and immunogenicity, as taught by Joyce.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648